Citation Nr: 1106013	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher evaluation for a posterior bulging 
disc at the L4-L5 level with indentation in the thecal sac.

2.  Entitlement to an effective date, earlier than May 28, 2004, 
for the granting of service connection for a posterior bulging 
disc at the L4-L5 level with indentation of the thecal sac.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves, to include active duty 
from July to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from respective May 2005 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  In the May 2005 rating 
decision, the RO granted service connection for a posterior 
bulging disc at the L4-L5 level with indentation in the thecal 
sac, assigning a 20 percent initial rating, effective February 
10, 2003, the date of the Veteran's discharge from service.  In 
the August 2005 rating decision, the RO determined that the 
February 10, 2003 effective date for the aforementioned grant of 
service connection assigned in the May 2005 decision was clearly 
and unmistakably erroneous, and changed the effective date to May 
28, 2004, the date of the Veteran's initial claim for benefits.  

In March 2009, the Board remanded the issues currently on appeal 
to the Appeals Management Center (AMC) for further development.  
The record indicates that the AMC complied with the Board's 
request regarding the Veteran's claim of entitlement to an 
earlier effective date for the granting of service connection for 
a posterior bulging disc at the L4-L5 level with indentation of 
the thecal sac, to include the provision of a Statement of the 
Case (SOC).  As the AMC complied with the March 2009 Remand 
directive regarding the above-noted claim, we will proceed to 
render a decision on this issue.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting the Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).  In 
compliance with the March 2009 remand, the AMC also performed 
development on the Veteran's claim for a higher evaluation for a 
posterior bulging disc at the L4-L5 level with indentation in the 
thecal sac.  However, as noted below, the Veteran has chosen to 
withdraw this issue and, therefore, the Board need not discuss 
the AMC's compliance with its remand directives regarding this 
issue.  

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  In a March 2010 letter, filed prior to the promulgation of a 
decision in the present appeal, the Veteran withdrew the 
Substantive Appeal on the issue of entitlement to an increased 
initial rating for a posterior bulging disc at the L4-L5 level 
with indentation in the thecal sac.

2.  The Veteran's last date of service, specifically inactive 
duty for training, was February 10, 2003.

3.  The Veteran's original claim for service connection for a 
posterior bulging disc at the L4-L5 level with indentation in the 
thecal sac was received by VA on May 28, 2004.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have 
been met regarding the claim for a higher evaluation for a 
posterior bulging disc at the L4-L5 level with indentation in the 
thecal sac.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2010); 38 C.F.R. § 20.204 (2010).

2.  The criteria for an effective date earlier than May 28, 2004 
for the granting of service connection for a posterior bulging 
disc at the L4-L5 level with indentation of the thecal sac have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. 3.156(b), 3.400 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for a Higher Evaluation
For a Posterior Bulging Disc at the L4-L5 Level with Indentation 
in the Thecal Sac
\
Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal that fails to allege a specific error of fact 
or law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 20.204 
(2010).

In March 2010, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
Veteran's representative that he wished to withdraw his appeal 
involving entitlement to a higher initial rating for a posterior 
bulging disc at the L4-L5 level with indentation in the thecal 
sac.  The letter stated that, as VA had increased his rating for 
this service-connected disability from 20 to 40 percent 
disabling, the Veteran was satisfied.  

As the Veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

Duties to Notify and Assist

Regarding the claim for an earlier effective date for the 
granting of service connection for the Veteran's back disorder, 
as provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

However, in appeals where the law is dispositive, as in this 
instance, the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review 
of VA's duty to notify and assist is not necessary.  In cases 
such as this, VA is not required to meet the duty to notify or 
assist a claimant, where a claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 
 The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

Earlier Effective Date for the Granting of
Service Connection

The effective date for the grant of service connection based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b).

The facts of this matter are not in dispute.  The Veteran 
suffered a back injury on February 9, 2003 and the Veteran's last 
date of inactive duty for training was February 10, 2003.  The 
Veteran's claim for service connection for the aforementioned 
back injury, specifically a posterior bulging disc at the L4-L5 
level with indentation in the thecal sac, was received by the RO 
on May 28, 2004.  As the date of the receipt of the application 
occurred more than a year after the date of his last period of 
inactive duty for training, and therefore his separation from 
service, the earliest effective date possible under the law is 
May 28, 2004, the date of the receipt of the claim.  Id.  

In light of the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the May 28, 2004 date of 
claim is the earliest possible date in determining an effective 
date in this case for the grant of service connection.  Thus, an 
effective date earlier than May 28, 2004, for the granting of 
service connection for a posterior bulging disc at the L4-L5 
level with indentation in the thecal sac is not warranted. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

The appeal is dismissed with respect to the claim for a higher 
evaluation for a posterior bulging disc at the L4-L5 level with 
indentation of the thecal sac.

Entitlement to an effective date earlier than May 28, 2004, for 
the granting of service connection for a posterior bulging disc 
at the L4-L5 level with indentation of the thecal sac is denied.  




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


